DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 68-74, 77-86 and 89-91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leivian et al. (US Patent 6,580,973) in view of Hirsch et al. (US PGPub 2012/0262381).

Regarding claim 68, Leivian discloses a vehicle (column 3, lines 56-65, vehicle), comprising: 
at least one processor (column 4, lines 30-37, a suitable processing device);
two or more interfacing modes, wherein at least one of the interfacing modes is associated with situational awareness information (column 5 lines 38 – column 6, lines 12, describes a limited example of turning on a non-critical service indicator light during a time less likely to create a hazard situation. Examiner notes: a first mode is when the indicator light is on and a second mode is when the indicator light is off); and
a memory storing instructions (column 4, lines 30-37, one or more memory), wherein the at least one processor is configured to execute the stored instructions to perform operations including:
receiving data from one or more image sensors associated with the vehicle (column 4, lines 38-42, the sensor fusion module 102 receives data from numerous sources within and surrounding the vehicle. As illustrated in FIG. 1, the sensor fusion module 102 receives vehicle operating data 112, vehicle environment data 114, driver condition data 116 and driver activity data 118);
enabling processing of the data from the one or more sensors (column 8, lines 29-32, the response selector module 104 synthesizes and summarizes sensor data creating a correct response to any given condition change); 
detecting, in the processed data, a combined gesture associated with a posture of a body part, a shape of the body part, a position of the body part, or an orientation of the body part (column 5, lines 6-7, video or imaging sensors may monitor head, body, hand and feet movements of the driver) over one or more instances in an interval (column 9, lines 29-39, the monitoring of driver performance may extend temporally (recording and comparing the driver's performance over time));
changing an interfacing mode of the vehicle from a first mode to a second interfacing mode (column 5 lines 38 – column 6, lines 12, the action generator 106) based on the detected combined gesture (column 5, lines 46-49, driver’s actions), wherein the first interfacing mode and the second interfacing mode are included in the two or more interfacing modes (column 5 lines 38 – column 6, lines 12); and
generating a message associated with the change from the first interfacing mode to the second interfacing mode (column 5, lines 38 – column 6, lines 12, the system 100 operates continuously taking in data and re-timing its presentation to the driver. Moreover, the system 100 continuously evaluates the information to be provided to the driver to determine when and how to best provide it to the driver).
In an additional embodiment, Leivian discloses situational awareness information associated with information relating to one or more context-based triggers (column 11, lines 25-54 and table I, context aware operations for example the speed of the phone or the temperature being approximately human body temperature). 
	While Leivian discloses changing an interfacing mode as a function performed based on a detected combined gesture and further discloses situational awareness information, it has been known in the prior art to perform a function based on both a gesture and situational awareness information.  
	In a similar field of endeavor of input devices, Hirsch discloses performing a function ([0041], answering a call in hands-free mode) based on a combined gesture ([0041], the letter “S” gesture) and situational awareness information ([0041], state of device being mounted on a dashboard of the vehicle) associated with information relating to one or more context-based triggers ([0041], the portable electronic device 400 may be received in a vehicle holster, case or cover, which may be mounted on a dashboard of the vehicle. In this example embodiment, the letter "S" gesture may cause the device to perform still a different function because the vehicle context is different from both the in cover and out of cover contexts. The function performed may be answering a call in hands-free mode, for example”). 
	In view of the teachings of Leivian and Hirsch, it would have been obvious to one of ordinary skill in the art to perform the function of changing an interfacing mode of Leivian based on the combination of a gesture and situational awareness relating to one or more context-based triggers, as taught by Hirsch, as a known alternative to achieve expected and intended results. 

Regarding claim 69, Leivian further discloses wherein
the combined gesture is detected based on the posture of the body part (column 9, lines 29-39, the monitoring of driver performance may extend temporally (recording and comparing the driver's performance over time)). 

Regarding claim 70, Leivian further discloses wherein
the at least one processor is further configured to obtain information related to the posture of the body part and information related to a movement of the vehicle (column 8, lines 67 – column 9, lines 3, in one embodiment, the system 100 may monitor the driver's lane following ability. Information on lane-exceedance is recorded relative to the use of turn signals and to subsequent movement of the vehicle to determine whether the lane change was intentional or unintentional), and 
change the interfacing mode of the vehicle from the first interfacing mode to the second interfacing mode based at least in part on the information related to the posture of the body part and the information related to the movement of the vehicle (column 5, lines 38 – column 6, lines 12, the system 100 operates continuously taking in data and re-timing its presentation to the driver).

Regarding claim 71, Leivian further discloses wherein the at least one processor is further configured to:
obtain information related to the posture of the body part and information related to one or more triggers (column 5, lines 38 – column 6, lines 12, the system 100 may monitor the driver's lane following ability. Information on lane-exceedance is recorded relative to the use of turn signals and to subsequent movement of the vehicle to determine whether the lane change was intentional or unintentional. Additionally, the system 100 may monitor gaze direction, blink rates, glance frequency and duration to determine the driver's visual scanning behavior including the use of mirrors and "head checks" when changing lanes), and
change the interfacing mode of the vehicle from the first interfacing mode to the second interfacing mode based at least in part on the information related to the posture of the body part and the information related to one or more triggers (column 5, lines 38 – column 6, lines 12, the system 100 operates continuously taking in data and re-timing its presentation to the driver).

Regarding claim 72, Leivian further discloses wherein the posture of the body part is detected based at least in part on two or more of the shape of the body part, the body part position, and the body part orientation (column 5, lines 6-7, video or imaging sensors may monitor head, body, hand and feet movements of the driver).

Regarding claim 73, Leivian further discloses wherein the at least one body part is selected from a face, one or two eyes, a hand, a portion of a hand, or a pose of a hand (column 5, lines 6-7, video or imaging sensors may monitor head, body, hand and feet movements of the driver).

Regarding claim 74, Leivian further discloses wherein the second interfacing mode remains active for a predefined period of time after the detection (column 5, lines 51-56, this "closed" loop operation may continue for a given situation until the situation is resolved).

Regarding claim 77, Leivian further discloses wherein the processor is further configured to:
receive a sequence of depth maps over a predetermined period of time of the body part (column 7, lines 58-60, video or other imaging technology to observe the driver’s movement; column 4, lines 63-66, other imaging technology includes radar, laser, ultra-sonic, which provides a map of imaged location/object, i.e. depth map); and
detect, based at least in part on the received sequence of depth maps, a direction or speed of movement of the at least one body part (column 9, lines 29-39, the monitoring of driver performance may extend temporally (recording and comparing the driver's performance over time) and spatially (considering performance variation on familiar, frequently-traveled routes) to include all of the times that a particular driver has driven the equipped vehicle).

Regarding claim 78, Leivian further discloses wherein the generated message is addressed to the vehicle, to an operating system of the vehicle, or to one or more applications running on a processor of the vehicle (column 5 lines 38 – column 6, lines 12, in the limited example the system knows when to present non-critical data to the user at a time less likely to create a hazard situation).

Regarding claim 79, Leivian further discloses wherein the processor is further configured to:
detect a first body part and a second body part;
compare a relative size or a spatial relationship between the first body part and the second body part (column 9, lines 29-39, the monitoring of driver performance may extend temporally (recording and comparing the driver's performance over time) and spatially (considering performance variation on familiar, frequently-traveled routes) to include all of the times that a particular driver has driven the equipped vehicle); and
change the interfacing mode of the vehicle based at least in part on the comparison of the first and second body parts (column 5, lines 38 – column 6, lines 12, the system 100 operates continuously taking in data and re-timing its presentation to the driver).

Claims 80-85 are drawn to claims 68, 70, 71, 69 and 73 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 86, Leivian further discloses wherein, after the detection of the posture, the second interfacing mode remains active for a predefined period of time corresponding to user behavioral patterns (column 5, lines 51-56, this "closed" loop operation may continue for a given situation until the situation is resolved).

Claims 89-91 are drawn to claims 77-79 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 75, 76, 87 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leivian and Hirsch further in view of Baldwin et al. (US 9,176,608). 

Regarding claim 75, Leivian discloses a first mode and a second mode, however the combination of Leivian and Hirsch does not disclose wherein an amount of information received in the first interfacing mode is greater than an amount of information received in the second interfacing mode.
In a similar field of endeavor of camera based sensing, Baldwin discloses wherein an amount of information received in the first interfacing mode is greater than an amount of information received in the second interfacing mode (column 6, lines 53-67). 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the modes of Leivian and Hirsch to include the different data processing modes of Baldwin, for the purpose of cost-savings by having a low resolution image and a high resolution image for which parts are readily available and inexpensive. 

Regarding claim 76, the combination of Leivian, Hirsch and Baldwin further discloses wherein the amount of information is associated with a frame rate or image resolution of the received data (column 6, lines 53-67).

Claim 87 is drawn to claim 75 and is therefore interpreted and rejected based on similar reasoning. 

Regarding claim 88, the combination of Leivian, Hirsch and Baldwin further discloses wherein a frame rate of the image sensor is less than 8 frames per second in the first interfacing mode (Baldwin: column 6, line 57).

Response to Arguments
Applicant’s arguments with respect to claims 68 and 80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Addepalli et al. (US 8,718,797) discloses “Statistics show that even a split second distraction such as typing short message service (SMS) text, dialing a phone, or watching a screen may cause fatal accidents. Similarly, elderly and disabled people may not be able to use some of the standard input-output interfaces available in a connected vehicle. Various touch-less user inputs may be available in vehicles. For example, voice interface is used to input alphanumerical information. However, reliability of such voice to text technology can be low, particularly for people with accents, due to various noise factors and the need for extensive voice processing. Moreover, disabled people who are unable to speak cannot use the system. Therefore, there is a need for user interfaces that aggregate multiple sources of input, for example, touch, gestures and voice, to provide a user interface that is simple to operate and that can minimize distractions inside vehicles. In addition, it may be advantageous to associate such a user interface with a suitable identity profile that matches agents with their unique gestures, touches, and commands. A system for real-time synthesis and performance enhancement of audio/video data, and noise cancellation and gesture-based user interface in a vehicular environment, outlined by FIG. 1, can resolve many of these issues” (column 9, line 65 – column 10, line 25)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/DONG HUI LIANG/Primary Examiner, Art Unit 2693